PER CURIAM.
This is an appeal from a determination by the Assignment Judge of Burlington County that Surrogate’s employees are subject to the authority of the Assignment Judge with respect to the negotiation of a labor contract.
Our thorough review of the matter convinces us that the appealed determination should be affirmed essentially for the reasons stated by Judge Martin L. Haines in Parts I, II and VI of his August 31, 1989, opinion, which is reported at 243 N.J.Super. 656, 581 A.2d 125. Parts III, IV, V and VII concern the manner in which the Assignment Judge may proceed in the *536face of a disagreement with the Surrogate over their respective authority. Those matters are moot and are not the subject of the appeal. For that reason we do not comment on them.
We have studied the recent opinion in CWA Local 1044 v. The Honorable Chief Justice, 118 N.J. 495, 572 A.2d 613 (1990). We find nothing in it inharmonious with Judge Haines’ opinion here.
Affirmed.